      Case 1:16-cv-06287-KPF Document 85 Filed 03/26/19 Page 1 of 3
     MEMO ENDORSED
                                             Application Denied. The purpose of the telephonic conference on
                                             April 17, 2019 is to discuss and schedule a settlement conference.
                                             See Section VI (b) of this Court's Individual Practices.

Via ECF             March 26, 2019           SO ORDERED.

Hon. Ona T. Wang
United States Magistrate Judge
Daniel Patrick Moynihan                      ____________________________
United States Courthouse                     Ona T. Wang             3/26/2019
New York, NY 10007-1312                      United States Magistrate Judge

       Re:     Request for In-Person Conference in Marcelino v. 374 Food, Inc. et al.,
               16-Civ-06287

Judge Wang:

I write to request that the Scheduling Order entered yesterday (Dkt #83) be modified so
that the attorneys in the case are required to appear in person. I also write to clarify that I
requested a conference with a Magistrate Judge to help facilitate discussions on:

       a mutually agreed resolution to this matter or submit a joint statement
       regarding how we believe the Court might proceed, including resolving
       Defendants’ pending motion to disqualify Plaintiff’s counsel and
       Defendants’ anticipated motion for sanctions (Dkt. #80 at 1).

By way of background, one year ago the District Court (Failla, J.) found that Plaintiff
committed perjury at trial. As the Court explained after finding that Plaintiff only worked
at the corporate defendant for just over four weeks:

       The Court sees no reason to mince words. Plaintiff repeatedly testified
       falsely at trial and, at least with respect to his period of employment,
       Plaintiff created a timeline out of whole cloth. Whatever defects in
       recollection one might attribute to the passage of time, there is plainly a
       difference between four and one-half weeks and eight months.

Dkt #59 at 50 (citing 18 U.S.C. § 1621 (criminal statute on perjury)). “Repeatedly during
this litigation, counsel for Plaintiff suggested that Plaintiff worked for six months at
Tribeca Bagels, a time frame that struck the Court as irreconcilable with the September-
2015-to-April-2016 period charged in the Complaint and argued at trial.” Id. at 5 n.2

The Court was “particularly troubled here because it perceives that the perjury begat the
trial.” Id. at 51. In other words, Plaintiff’s false allegations (repeatedly affirmed by
Plaintiff’s counsel after being challenged repeatedly in Court by Defense Counsel)
caused the trial and a waste of judicial resources. “The Court wonders what resources
were wasted by Plaintiff’s perjury.” Id.
      Case 1:16-cv-06287-KPF Document 85 Filed 03/26/19 Page 2 of 3



The Court asked the parties to brief the following issues:

               1. May the Court consider Plaintiff’s perjury, and any other
               inappropriate conduct in this litigation, in determining his
               entitlement to recovery under the NYLL?

               2. Are sanctions against Plaintiff warranted under, among other
               sources, Federal Rule of Civil Procedure 11 or the Court’s inherent
               power? 3.

               3. Are sanctions against Plaintiff’s counsel warranted under,
               among other sources, Federal Rule of Civil Procedure 11, 28
               U.S.C. § 1927, or the Court’s inherent power (Id. at 52)?

As defense counsel, I requested a pre-motion conference prior to filing a motion to
disqualify Plaintiffs’ counsel (Dkt #60). The motion to disqualify was filed on May 8,
2018 (Dkt. #71).

Last week, I requested a pre-motion conference prior to filing a motion to sanction
Plaintiff’s counsel on the ground that “Plaintiff’s counsel have violated and are
continuing to violate Rule 3.3 [of New York State Rules of Professional Conduct].” Dkt.
#79 at 1.

Rule 3.3(a)(3) states: “If a lawyer, a lawyer’s client, or a witness called by the lawyer has
offered material evidence and the lawyer comes to know of its falsity, the lawyer shall
take reasonable remedial measures, including, if necessary, disclosure to the tribunal.” Id.
(emphasis added). Since the Court issued its decision, I have had repeated discussions
with Plaintiff’s counsel about their obligations under Rule 3.3 and in fact raised the issue
at the conference held on May 1, 2018. See Dkt. #73 at 16-17 (“The lawyers are required
to remedy false statements to the Court. In addition, under Rule 1.6, attorney-client
privilege doesn’t apply at that point.”). I had also had previously requested that Plaintiff’s
counsel retain a third-party mediator to help us resolve the issue but the offer was
rejected.

After requesting the pre-motion conference last week, one of Plaintiff’s attorneys
contacted me and I again suggested a third-party mediator as counsel are far apart on how
to proceed in this situation. We agreed to request a Magistrate Judge or otherwise use a
third-party mediator. The Court subsequently granted this request and this Court issued
its Scheduling Order yesterday (Dkt. #85).

There are a number of serious issues to discuss with the aim of seeking joint resolution
including (1) whether Plaintiff’s counsel will move to withdraw from the case, (2) what
remedial steps (if any) will Plaintiff’s counsel take in response to Plaintiff’s perjury, and
(3) what sanctions or discipline or both (if any) Plaintiff’s counsel will agree should be
imposed to remedy the situation as well as ensure that it will not be repeated in the future.




                                              2
      Case 1:16-cv-06287-KPF Document 85 Filed 03/26/19 Page 3 of 3



In light of the serious nature of this discussion, I request that the scheduling order
be modified so that the attorneys appear in person before the Court.


                                                                                  Sincerely,
                                                                         /s/ Brian Lehman
                                                                              Brian Lehman
                                                                          Lehman LG LLC
                                                                        244 5th Ave., B258
                                                                      New York, NY 10001


Counsel for Defendants
cc: all counsel by ECF




                                              3
